Case: 1:18-cv-05587 Document #: 469 Filed: 08/08/19 Page 1 of 1 PagelD #:6809

MOSPAY Auéust S, 2014

AR Meowaelag, ¢ : |
VE & MAG sTparé 06E Youve 8B. Wing ¢

UMLESS Cawesiicy
AWCLLLE LY DAV) WAR Cas

INTE TO RE VT:
L Ew) f iy 4 We OP eHE MU Ce S$ ple +O G MERI wig

Dear werk Thome Ce tell

PLEASE Ale ow WE TY Sf 24h TO ThE Coupe
e 3 le

~The & Vou ViEey MUCK, IM ADV AW C£.

Siwedpey
¥,
Dah Mecca’, MEW yoke eety

Mr, David Marcus
7336 Vieigh Pi. ;
Flushing, NY 11367-2839

 

Masao A EWVESTOR w itt Quy Ruced,

P.S. C IM Eas) 76 BE AG Mose TE MET ACL |

——
Curate HEWES ,

FILED
AUS 08 2019

MAGISTRATE Ju
D
YOUNG B. KIM GE

 
